PRESENT: Lemons, C.J., Goodwyn, Mims, Powell, Kelsey, McCullough JJ., and Millette, S.J.

CITY OF CHARLOTTESVILLE, ET AL.
                                                               OPINION BY
v. Record No. 200791                                     JUSTICE CLEO E. POWELL
                                                             AUGUST 26, 2021
WILLIAM SCLAFANI



                       FROM THE COURT OF APPEALS OF VIRGINIA

       The City of Charlottesville (the “City”) appeals the decision of the Court of Appeals

affirming an award of workers’ compensation benefits.

                                       I. BACKGROUND

       In May 2017, William Sclafani (“Sclafani”), a Charlottesville police officer, took part in

a SWAT team training activity. Sclafani played the role of the suspect in various scenarios from

8:00 a.m. until approximately 5:00 p.m. In this capacity, Sclafani was repeatedly put on the

ground, handcuffed with his hands behind his back and then picked up while still in handcuffs.

During the training, Sclafani experienced some discomfort but there was never any significant

pain. However, at the end of the day he discovered that he could not straighten his left arm to

reach the steering wheel of his car and go home. As the evening progressed, Sclafani found that

he could no longer move his arm up or down. According to Sclafani, he did not feel any pain

until the next morning.

       Sclafani reported his injury to his supervisor but did not seek medical treatment for

several days. After seeing a nurse practitioner, he was advised to see a specialist if his arm did

not improve in three weeks. Sclafani subsequently sought treatment with an orthopedist who

gave him a steroid injection and sent him to physical therapy. Sclafani’s shoulder eventually
required surgery for rotator cuff tears and traumatic impingement syndrome.1 After his surgery,

Sclafani transitioned back to light-duty and then full-duty work.

       Sclafani filed a workers’ compensation claim seeking an award of medical benefits and

temporary total disability benefits for the period beginning five days before his surgery and

lasting until his release to light-duty work. The City denied that Sclafani had suffered a

compensable injury by accident. During a deposition, Sclafani testified that he was never

roughly handled during the training nor did he ever experience any sudden pain or feel a pop or

crack. However, he recalled that, during the last scenario, he “was picked up a little weird” and

“felt some discomfort.” When he was subsequently asked if that was the incident that he

believed resulted in his injury, Sclafani responded, “Oh, yeah. There’s no doubt.”

       After a hearing before a Deputy Commissioner, Sclafani’s claim was initially denied on

the basis that, although Sclafani had clearly suffered an injury, he failed to establish an

identifiable incident or sudden precipitating event that caused the injury. Sclafani requested a

review by the full Commission. The Commission reversed the Deputy Commissioner’s ruling

and entered an award of benefits. According to the Commission, “the training session provided




       1
           Shoulder impingement syndrome is defined as
                a disorder that results from repeated “microtrauma” to the various
                structures that border the subacromial space, primarily the
                supraspinatus tendon, the long head of the biceps (especially at the
                “bicipital groove” where the muscle traverses the upper end of the
                humerus), and the subacromial bursa. Without intervention, the
                condition naturally progresses, as the impingement of the
                tendon/bursa, done on a fairly frequent basis, causes inflammation,
                which reduces the already small space, increasing the frequency
                and severity of impingement which, over time, can lead to
                complete tears of the rotator cuff.

Christine Stewart & Betty Brutman, Shoulder impingement syndrome – Overview, Attorneys
Medical Advisor § 72:14 (April 2021 update).


                                                  2
the necessary rigidity of temporal precision to constitute one event” and, therefore, Sclafani had

sufficiently established the identifiable incident that had caused the injury.

       The City appealed the Commission’s decision to the Court of Appeals. In a published

opinion, the Court of Appeals reversed the Commission’s ruling on the basis that “the

Commission assumed but failed to find that Sclafani’s testimony established an identifiable

incident with sufficient temporal precision.” City of Charlottesville v. Sclafani, 70 Va. App. 613,

623 (2019) (hereafter, “Sclafani I”). The Court of Appeals acknowledged that “[t]he assumption

that Sclafani sustained a non-cumulative injury during the last four hours of training was justified

based on Sclafani’s own testimony,” but noted that the Commission had based its decision on a

finding that the injury had occurred during the entire eight-hour training session rather than just

the last four hours. Id. It remanded the case to the Commission to make a factual finding

regarding “whether Sclafani’s injury occurred during the four post-lunch hours of the training.”

Id.

       On remand, the Commission noted that Sclafani did not notice any problems with his

shoulder prior to lunch, whereas after lunch, he noted some discomfort. As such, the

Commission found that Sclafani “sustained a non-cumulative injury during the last four hours of

training.” The City again appealed to the Court of Appeals.

       On appeal, the Court of Appeals ruled that it would not consider whether Sclafani had

“suffered a compensable, discrete injury by accident arising out of employment” or “met his

burden to show an identifiable incident” on the basis that those issues had previously been raised

and adversely decided in Sclafani I and the City never appealed those rulings to this Court. The

Court of Appeals further affirmed the Commission’s determination that Sclafani had satisfied his

burden to prove that he had incurred his injury at a reasonably identifiable time, and ruled that




                                                  3
this conclusion was mutually exclusive with the city’s assertion that the injury was cumulative in

nature.

          The City appeals.

                                            II. ANALYSIS

          On appeal, the City initially asserts that the Court of Appeals erred in its application of

the law of the case doctrine. It next contends that the Court of Appeals and the Commission

erred in finding that Sclafani suffered a compensable, discrete injury arising out of employment

during the training session. Specifically, the City claims that Sclafani failed to meet his burden

of demonstrating that an identifiable accident caused his injury as opposed to repetitive trauma.

                                       A. LAW OF THE CASE

          The City first argues that the Court of Appeals erred in holding that the law of the case

doctrine precluded its review of whether a compensable injury arising out of Sclafani’s

employment occurred and whether he met his burden to show an identifiable accident was the

cause of that injury. The City insists that the present case is analogous to Uninsured Employer’s

Fund v. Thrush, 255 Va. 14, 19 (1998), where we held that a matter previously raised on appeal

to the Court of Appeals and remanded to the lower tribunal is not subject to the law of the case

doctrine on a subsequent appeal. We agree.

          This Court has explained the law of the case doctrine as follows:

                 Where there have been two appeals in the same case, between the
                 same parties, and the facts are the same, nothing decided on the
                 first appeal can be re-examined on a second appeal. Right or
                 wrong, it is binding on both the trial court and the appellate court,
                 and is not subject to re-examination by either. For the purpose of
                 that case, though only for that case, the decision on the first appeal
                 is the law.

Steinman v. Clinchfield Coal Corp., 121 Va. 611, 620 (1917).




                                                    4
       The Court has further recognized that “when a party fails to challenge a decision rendered

by a court at one stage of litigation, that party is deemed to have waived [its] right to challenge

that decision during later stages of the ‘same litigation.’” Miller-Jenkins v. Miller-Jenkins, 276

Va. 19, 26 (2008). Thus, “[t]he ‘law of the case’ doctrine applies both to issues that were

actually decided by the court, and also to issues ‘necessarily involved in the first appeal, whether

actually adjudicated or not.’” Id. (quoting Kemp v. Miller, 160 Va. 280, 285 (1933)).

       We have, however, recognized an exception to the law of the case doctrine. In Thrush,

the employer appealed the Commission’s decision regarding the amount of benefits to award.

255 Va. at 17. The Court of Appeals reversed the award with directions that the Commission

make a new award. Id. The Court of Appeals did not modify the award, but it clearly indicated

the manner in which it should be modified. Id. On remand, the Commission followed the Court

of Appeals’ guidance and entered a new award. Id. The employer again appealed the amount of

benefits awarded. Id. The Court of Appeals, noting that the issue was the same issue that had

been previously raised, ruled that the law of the case doctrine barred its further consideration of

the matter. Id. at 18. On appeal to this Court, we held that, under these circumstances, where the

Court of Appeals could have modified the ruling of the Commission, but chose instead to remand

the matter, the law of the case doctrine had no application. Id. at 19. We explained that, in

enacting Code § 17–116.09, 2 the General Assembly clearly intended to allow a party to choose

between appealing the Court of Appeals’ decision to this Court or accepting the remand without

“waiv[ing] its right to seek an ultimate appeal to this Court from an unfavorable decision

following the remand.” Id.




       2
           Code § 17–116.09 was subsequently recodified as Code § 17.1-412. 1998 Acts ch. 872.


                                                  5
       The posture of the present case is virtually identical to that of Thrush. In Sclafani I, the

Court of Appeals explicitly acknowledged that whether the Commission properly determined

that Sclafani had suffered a discrete, compensable injury arising out of his employment and

whether Sclafani met his burden to show such an injury were the issues before it. 70 Va. App. at

618. The Court of Appeals noted that both of these issues turned on whether Sclafani’s evidence

provided sufficient temporal proof as to when the injury occurred. Id. at 620. However, rather

than address the sufficiency of Sclafani’s evidence, the Court of Appeals ruled that the

Commission’s finding lacked “sufficient temporal precision” due to the Commission’s reliance

on the entire eight-hour training session. Id. at 623. Specifically, the Court of Appeals stated

that “[i]t appears . . . that the Commission assumed but failed to find that Sclafani’s testimony

established an identifiable incident with sufficient temporal precision.” Id. The Court of

Appeals did not modify the Commission’s finding; instead, it remanded the matter, while

strongly indicating that a finding that the shoulder injury occurred during the four-hour post-

lunch period was supported by the record and would be sufficiently temporally precise. Id. On

remand, the Commission followed the Court of Appeals’ guidance regarding when the shoulder

injury occurred, which was again appealed by the City.

       Under the precedent established in Thrush, the City’s acceptance of the Court of Appeals’

decision to remand the matter did not bar it from subsequently appealing an unfavorable ruling

by the Commission. Thus, the Court of Appeals erred in its application of the law of the case

doctrine. Accordingly, we will reverse the decision of the Court of Appeals and consider the

arguments raised by the City regarding whether a compensable injury arising out of Sclafani’s

employment occurred and whether Sclafani met his burden to show an identifiable accident was

the cause of that injury.




                                                 6
                                   B. INJURY BY ACCIDENT

       Having determined that the law of case doctrine does not bar consideration of whether a

compensable injury arising out of Sclafani’s employment occurred or whether he met his burden

to show an identifiable accident was the cause of that injury, we will address those issues here.

The City argues that, because Sclafani cannot identify the specific incident that led to his injury,

he failed to meet his burden and, therefore, the Court of Appeals and the Commission erred in

finding that he suffered a compensable, discrete injury by accident arising out of his

employment. According to the City, Sclafani’s evidence only established that his injury

occurred at some point during the four-hour period after lunch. The City insists that such

evidence is not sufficiently bound to the rigid temporal precision required under the Virginia

Workers’ Compensation Act (the “Act”). To the extent that the Court of Appeals appears to

have established a bright-line rule that a four-hour time period is sufficiently temporally precise

to establish a compensable injury under the Act, we agree with the City.

       This Court has long recognized that the Act requires a claimant to prove, by a

preponderance of the evidence, (1) an “‘injury by accident’ or occupational disease, (2) arising

out of, and (3) in the course of, the employment.” Morris v. Morris, 238 Va. 578, 584 (1989)

(internal citation omitted). Here, whether Sclafani’s injury arose out of and occurred in the

course of his employment is not at issue; the sole issue before the Court is whether there was

sufficient evidence to prove that he suffered an “injury by accident” within the meaning of the

Act.

       To demonstrate an injury by accident “a claimant must prove that the cause of his injury

was an identifiable incident or sudden precipitating event and that it resulted in an obvious

sudden mechanical or structural change in the body.” Morris, 238 Va. at 589 (emphases in




                                                  7
original). Our jurisprudence establishes that the requisite causative event must be more than a

simple reference to a “work activity;” it must be a specific occurrence that can be temporally

fixed with reasonable accuracy. Id. Merely establishing that a claimant was engaged in work

activity during the discrete time period in which the injury occurred is insufficient. Id. at 588.

        In Morris, the Court specifically discussed the Court of Appeals’ adoption of the “three

hour test,” which is somewhat similar to the approach it took in this case. Under the three hour

test, “any work-related injury resulting from stress which lasts three hours or less is deemed an

‘injury by accident’; injuries resulting from stress extending over a longer period fail to meet the

test.” Id. In rejecting this test, the Court noted that it did not require the claimant to identify the

specific causative event that resulted in the injury. Rather, the three hour test only required that a

claimant establish they were engaged in “‘work activity’ within a ‘reasonably discrete time

frame.’” Id. The Court’s explicit rejection of this test made it clear the proper focus was not on

the specific time frame in which the accident occurred, but on the specific causative event that

precipitated the accident because “[s]uch events are inevitably ‘bounded with rigid temporal

precision.’” Id. at 588-89. 3

        The present case exemplifies the reason we rejected the three hour test in Morris. Here,

the evidence establishes that the afternoon training involved multiple different scenarios where

Sclafani “would be put on the ground and cuffed” or he would “just get on the ground and be

cuffed and be picked up and moved away.” In other words, the afternoon training session

involved multiple potential causative events occurring throughout the four-hour post-lunch



        3
         That is not to say, however, that a single causative event cannot occur over an extended
period of time. See, e.g., Van Buren v. Augusta County, 66 Va. App. 441, 455 (2016)
(recognizing that a rescue occurring over a forty-five-minute period was “one event, not
numerous discrete events” for the purpose of determining whether the claimant’s injury occurred
during an identifiable event).


                                                   8
period. Clearly, a claim asserting that an injury occurred during a time period where multiple

potential causative events occur is not sufficiently temporally precise to establish a compensable

injury. Accordingly, the Court of Appeals’ decision affirming the Commission’s finding on this

basis was erroneous.

       Although we have determined that the Court of Appeals’ basis for affirming the

Commission was erroneous, we find that the record ultimately supports its decision and,

therefore, we will uphold its judgment through the application of the right result for the wrong

reason doctrine. See Haynes v. Haggerty, 291 Va. 301, 305 (2016) (“In instances where a

[lower] court’s decision is correct, but its reasoning is incorrect, and the record supports the

correct reason, we uphold the judgment pursuant to the right result for the wrong reason

doctrine.”). 4 As previously noted, our jurisprudence requires a claimant to fix the time of the

specific incident that caused the injury with reasonable accuracy. Morris, 238 Va. at 589. Here,

there is credible evidence which supports Sclafani’s assertion that his injury occurred as a result

of a specific incident during the final scenario.

       The Commission’s findings of fact “are conclusive and binding on appeal,” Carrington v.

Aquatic Co., 297 Va. 520, 522 (2019); see also Code § 65.2-706 (stating that the Commission’s

award “shall be conclusive and binding as to all questions of fact”), provided that there is

credible evidence to support those findings, Virginia Elec. & Power Co. v. Kremposky, 227 Va.

265, 269 (1984). Further, we “construe the evidence in the light most favorable to the prevailing




       4
          Our use of the right result for the wrong reason doctrine in the present case, as opposed
to the right result for a different reason doctrine, is due to the subtle distinction between the two
doctrines. Notably, the right result for a different reason doctrine applies “in cases . . . in which
we express no view on the correctness of the lower court’s rationale.” Rickman v.
Commonwealth, 294 Va. 531, 542 (2017) (emphasis added). Thus, that doctrine is inapplicable
here.


                                                    9
part[y] before the Commission.” Jeffreys v. Uninsured Emp’r’s Fund, 297 Va. 82, 87 (2019).

So viewed, we note that Sclafani testified that, during the last scenario of the day, he was “picked

up a little weird” and he “felt some discomfort.” When he was subsequently asked if that was

the incident that caused his injury, Sclafani unequivocally answered: “Oh, yeah. There’s no

doubt.” Similarly, in a recorded statement with the City’s insurance provider, Sclafani stated

that, in “one of the scenarios at the end,” his shoulder “got tweak[ed] a little.” This evidence was

uncontradicted and we cannot say that it was inherently incredible or inconsistent with the other

facts in the record. See generally Breckenridge v. Marval Poultry Co., 228 Va. 191, 195 (1984)

(recognizing that uncontradicted evidence of an unimpeached witness may not be arbitrarily

disregarded).

       In contrast, the City offered no evidence to refute Sclafani’s claim that this specific

incident caused his injury. The City instead focused on the fact that Sclafani admitted that he did

not immediately feel a pop or crack or any intense pain at the time the injury occurred. At the

same time, however, the City offered no evidence to establish that such symptoms would have

suddenly manifested as a result of the injury suffered by Sclafani. Moreover, evidence of the

sudden onset of symptoms of an injury, or the lack thereof, is not entirely dispositive of whether

an injury by accident occurred. Admittedly, such evidence may be useful in identifying the

specific incident that caused the injury, but nothing in our jurisprudence indicates that such

evidence is required. Thus, the City’s evidence is insufficient to rebut Sclafani’s testimony

regarding when the injury occurred.

                                   C. CUMULATIVE INJURY

       Finally, the City argues that the Court of Appeals and the Commission erred in failing to

find that the Sclafani’s injury was a cumulative injury that resulted from repetitive trauma. The




                                                 10
City points out that Sclafani acknowledged that his participation in the training required him to

engage in the same three movements which eventually led to his injury. We note, however, that

the City’s argument on this issue relies heavily on its earlier argument that there was no

identifiable incident sufficient to establish an injury by accident under the Act.

       We have recognized that a cumulative injury is an injury that is

               “not the result of some particular piece of work done or condition
               encountered on a definite occasion, but caused by the cumulative
               effect of many acts done or many exposures to conditions
               prevalent in the work, no one of which can be identified as the
               cause of the harm, is definitely excluded from compensation.”

Aistrop v. Blue Diamond Coal Co., 181 Va. 287, 293 (1943) (quoting Francis H. Bohlen, A

Problem in the Drafting of Workmen's Compensation Acts, 25 Harv.L.Rev. 328, 343 (1912)).

       One of the reasons we have required claimants to identify the specific incident that

caused their injury is because “allowing compensation for injuries gradually received would

impose upon the last employer the burden of pensioning every workman worn out or invalided

by unhealthful exposure on the part of former employers.” Id. When the definition of

cumulative injury is considered in conjunction with the reasoning for requiring the identification

of the specific incident, it is clear that an injury caused by an identifiable incident is mutually

exclusive of an injury caused by repetitive trauma.5 Thus, our determination that Sclafani

sufficiently identified the specific incident that caused his injury essentially renders the City’s



       5
          We recognize that the Court has previously indicated that injuries similar to those
suffered by Sclafani are not compensable under the Act. See Merillat Indus., Inc. v. Parks, 246
Va. 429, 433 (1993). The facts of the present case, however, differ significantly from Merillat
Industries. Notably, the claimant in Merillat Industries asserted that his injuries were caused by
an occupational disease, not an injury by accident. Id. at 430. Furthermore, unlike the present
case, the claimant made no attempt to identify any specific incident that caused his injury; rather,
it was “uncontradicted that the injury was caused by repetitive trauma.” Id. at 433. Accordingly,
Merillat Industries is inapposite to the present case.



                                                  11
argument on this issue moot.6 Accordingly, we will affirm the Court of Appeals’ decision on

this issue.

                                       III. CONCLUSION

        For the foregoing reasons, we reverse that portion of the judgment of the Court of

Appeals applying the law of the case doctrine; however, upon review of the parties’ arguments

on the issues discussed above, we further find that the evidence supports the Commission’s

award of benefits to Sclafani. Accordingly, we will affirm the judgment of the Court of Appeals

upholding that award.

                                                                                Affirmed in part,
                                                                                reversed in part,
                                                                                and final judgment.




        6
         It is further worth noting that there is no evidence in the record that indicates that
Sclafani was injured as a result of these repeated actions. The City relies on the fact that
Sclafani’s role in the training required him to repeatedly perform the same discrete actions
throughout the day. Specifically, it points out that he was repeatedly placed on the ground,
handcuffed and then picked up. As noted above, however, Sclafani was injured when he was
“picked up a little weird” during the final scenario. In other words, his injury occurred as a result
of an action that was different from the others, i.e., a non-repeated action.


                                                 12